 Case 9:20-cv-00179-GLS-TWD Document 17 Filed 02/09/21 Page 1 of 5




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
________________________________
JUSTIN LLEWELLYN,
                                                       9:20-cv-179
                        Plaintiff,                     (GLS/TWD)

                  v.

S. PEACOCK,

                   Defendant.
________________________________

                             SUMMARY ORDER

      Plaintiff pro se Justin Llewellyn commenced this civil rights action

pursuant to 42 U.S.C. § 1983, asserting that his constitutional rights were

violated at Gouverneur Correctional Facility by defendant S. Peacock, the

facility’s Deputy Superintendent for Administration. (Am. Compl., Dkt.

No. 5.) Following initial review of the complaint, (Dkt. Nos. 4, 7), the only

remaining claim is a Fourteenth Amendment due process claim, related to

alleged biases at a disciplinary hearing that resulted in Llewellyn having to

spend eighty days in the special housing unit (SHU) and suffer an eighty-

day loss of recreation, packages, commissary, and phone privileges, (Am.

Compl. ¶¶ 18-23, 36-38).

      On January 8, 2021, Magistrate Judge Thérèse Wiley Dancks issued
 Case 9:20-cv-00179-GLS-TWD Document 17 Filed 02/09/21 Page 2 of 5




an Order and Report-Recommendation (R&R), which recommends that

Peacock’s motion to dismiss, (Dkt. No. 12), be denied, (Dkt. No. 15).

Peacock filed timely objections to the R&R. (Dkt. No. 16.) For the reasons

that follow, the R&R is adopted in its entirety, and Peacock’s motion to

dismiss is denied.

     Before entering final judgment, this court routinely reviews all report

and recommendation orders in cases it has referred to a magistrate judge.

If a party has objected to specific elements of the magistrate judge’s

findings and recommendations, this court reviews those findings and

recommendations de novo. See Almonte v. N.Y. State Div. of Parole, No.

Civ. 904CV484, 2006 WL 149049, at *3 (N.D.N.Y. Jan. 18, 2006). In

cases where no party has filed an objection, or only vague or general

objections have been filed, this court reviews the findings and

recommendations of the magistrate judge for clear error. See id. at *5.

     Peacock moved to dismiss, arguing that Llewellyn’s due process

claim fails because he was not deprived of a protected liberty interest, as

Llewellyn’s confinement in SHU was not atypical and did not constitute a

significant hardship. (Dkt. No. 12, Attach. 1 at 4-10.) Judge Dancks

disagrees and recommends that Peacock’s motion be denied because,

                                      2
 Case 9:20-cv-00179-GLS-TWD Document 17 Filed 02/09/21 Page 3 of 5




among other reasons, the Second Circuit has instructed district courts to

refrain from dismissing a case such as this, in which an inmate was

sentenced to a period of confinement in SHU between thirty and 101 days,

without a more developed factual record. (Dkt. No. 15 at 10 (citing Davis v.

Barrett, 576 F.3d 129, 135 (2d Cir. 2009).)

      In objecting to the R&R, Peacock selects one case out of the litany of

cases cited therein, Ortiz v. McBride, 380 F.3d 649 (2d Cir. 2004), and

argues that the R&R should be rejected because Judge Dancks improperly

relied on it in rendering her decision. (Dkt. No. 16 at 2-3.) The court

disagrees with that characterization. A review of the R&R reveals that

Judge Dancks did not rely on Ortiz in making her recommendation; rather,

she merely cited to it as an example of circumstances under which the

Second Circuit has reversed a dismissal of an inmate’s complaint based on

confinement in SHU. (Dkt. No. 15 at 6-7.)

      Indeed, the crux of the R&R is that Llewellyn’s case falls within the

ambit of cases that require a more developed factual record in order to

determine whether a confinement in SHU was atypical or constituted a

significant hardship. (See generally Dkt. No. 15); see also Davis, 576 F.3d

at 135 (“[The Second Circuit] require[s] a detailed factual record, unless

                                      3
 Case 9:20-cv-00179-GLS-TWD Document 17 Filed 02/09/21 Page 4 of 5




the period of time spent in SHU was exceedingly short—less than 30

days—and there is no indication that the plaintiff endured unusual SHU

conditions.” (internal quotation marks, alterations, and citation omitted)).

For that reason, and in conjunction with Judge Dancks’ finding that

Llewellyn’s allegations are sufficient to show significant hardship at this

early juncture, the R&R recommends the denial of the motion to dismiss.

(Dkt. No. 15 at 5-11.)

      Accordingly, the objections, which re-litigate the issue of whether the

SHU conditions were atypical or constituted a significant hardship, an issue

that was already argued by Peacock and decided by Judge Dancks, (Dkt.

No. 12 at 4-10; Dkt. No. 15 at 5-10), are general and trigger clear error

review, see Almonte, 2006 WL 149049 at *4 (explaining that resubmitting

the same arguments previously made “fails to comply with the specificity

requirement”). The court has carefully considered the R&R, and finds no

clear error in Judge Dancks’ thorough analysis, which squarely addresses

Peacock’s arguments and provides multiple, appropriate reasons for

denying her motion to dismiss. Accordingly, the R&R is adopted in its




                                       4
 Case 9:20-cv-00179-GLS-TWD Document 17 Filed 02/09/21 Page 5 of 5




entirety.1

      Accordingly, it is hereby

      ORDERED that the Order and Report-Recommendation (Dkt.

No. 15) is ADOPTED in its entirety; and it is further

      ORDERED that Peacock’s motion to dismiss (Dkt. No. 12) is

DENIED; and it is further

      ORDERED that the parties contact Magistrate Judge Dancks to

schedule further proceedings; and it is further

      ORDERED that the Clerk provide a copy of this Summary Order to

the parties.

IT IS SO ORDERED.

February 9, 2021
Albany, New York




       1
         In any event, even if Peacock's objections were specific, and,
thus, triggered de novo review, the R&R would be adopted and Peacock's
motion to dismiss would be denied for the same reasons discussed in the
R&R, which were thoroughly explained therein and need not be restated
here.
                                      5
